Case: 18-51042      Document: 00515103832         Page: 1    Date Filed: 09/04/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                    No. 18-51042                       September 4, 2019
                                  Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

SHELLY MIXON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:18-CR-175-2


Before STEWART, Chief Judge, and HIGGINSON and COSTA, Circuit
Judges.

PER CURIAM: *
       Shelly Mixon appeals the sentence imposed following her guilty-plea
conviction for conspiracy to possess with the intent to distribute heroin. Citing
United States v. Rivas-Estrada, 906 F.3d 346, 348-50 (5th Cir. 2018), she
complains that the district court’s oral pronouncement of the special condition
of supervised release requiring her to submit to searches of her property and


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-51042    Document: 00515103832     Page: 2   Date Filed: 09/04/2019


                                 No. 18-51042

person was insufficient and conflicted with the written judgment.         Mixon
concedes that, as part of her plea, she waived the right to appeal her sentence,
but she notes that she reserved the right to raise a claim of ineffective
assistance, and she asserts that the record is sufficiently developed to consider
the claim on direct appeal.
      The Supreme Court has emphasized that a 28 U.S.C. § 2255 motion is
the preferred method for raising claims of ineffective assistance of counsel.
Massaro v. United States, 538 U.S. 500, 503-09 (2003). Contrary to Mixon’s
argument, her claim was not developed sufficiently in the district court to
enable this court to evaluate it. See United States v. Higdon, 832 F.2d 312, 314
(5th Cir. 1987). We therefore decline to consider Mixon’s ineffective assistance
of counsel claim without prejudice to her right to assert the claim on collateral
review. See United States Isgar, 739 F.3d 829, 841 (5th Cir. 2014); Higdon,
832 F.2d at 314.
      APPEAL DISMISSED.




                                       2